DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed on 08/07/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 7, the phrases “measuring/measure a response to a first excitation signal when superimposing the first excitation signal on the first input” and “measuring/measure a response to a second excitation signal when superimposing the second excitation signal on the second input” render the claims indefinite for being incomplete. The claims are incomplete for failing to recite the source or generator of both the first excitation signal and the second excitation signal. Further, clarification is respectfully requested. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanke et al. (U.S. Pat. No. 9,207,149) (hereafter Kanke) in view of Akiyama et al. (U.S. Pat. No. 9,234,820) (hereafter Akiyama).
Regarding claim 1, Kanke teaches a mechanical characteristics estimation method for estimating mechanical characteristics of a test system that includes: 
a first electric motor (i.e., first motor 2a) (see Fig. 1) having a first drive shaft coupled coaxially with an input shaft (i.e., drive shaft S1) (see Fig. 1) of a test piece (i.e., workpiece W) (see Fig. 1), and causing the first drive shaft to rotate in response to a first input (i.e., first torque command) (see Fig. 1); 
a second electric motor (i.e., second motor 2b) (see Fig. 1) having a second drive shaft coupled coaxially with the first drive shaft (i.e., drive shaft S1) (see Fig. 1) and causing the second drive shaft to rotate in response to a second input (i.e., second torque command) (see Fig. 1); 
a shaft torque sensor which couples the input shaft and the first drive shaft and generates a shaft torque detection signal according to shaft torque (i.e., torque meter 6) (see Fig. 1); 

a second speed detector which generates a second speed detection signal according to a rotation speed of the second drive shaft (i.e., when inputting the torque of the first motor, the torque of the second motor, and the torque of the workpiece, the nominal plaint P outputs an angular velocity of the first motor, an angular velocity of the second motor, an angular velocity of the workpiece, torsion torque of the axis between the first and second motor, and a torsion torque of the axis between the second motor and the workpiece) (see Column 8, lines 32-43); and 
a control device which generates the first input and the second input based on the first speed detection signal and the second speed detection signal (i.e., resonance suppression circuit 5) (see Fig. 1), 
the mechanical characteristic estimation method comprising: 
measuring a response to a first excitation signal when superimposing the first excitation signal on the first input, in a state in which the first electric motor and the second electric motor are controlled by the control device (i.e., the torque commands correspond to commands for the driving torques that should be generated in the two motors 2a and 2b configured in tandem, and are configured by superimposing an alternating-current component of a predetermined excitation frequency simulating a torque pulsation of an engine on a direct-current comment corresponding to a base torque) (see Column 7, lines 1-27); 
measuring a response to a second excitation signal when superimposing the second excitation signal on the second input, in a state in which the first electric motor and the second 
estimating the mechanical characteristic using the responses to the first and second excitation signal (i.e., the driving torque is generated in the motors and the driving force is input into the input shaft of the workpiece, thereby evaluating durability performance, quality, etc. of the workpiece) (see Column 7, lines 1-27). However, Kanke may be construed as failing to tach the first and second speed detectors.
Regarding the first and second speed detector, although Kanke as disclosed above may not directly or explicitly teach the first and second speed detectors, Kanke teaches calculating the angular velocity from the measured torque, where in the speed can be derived from the angular velocity (see Column 8, lines 32-43). However, Akiyama teaches a first speed detector which generates a first speed detection signal according to a rotation speed of the first drive shaft (i.e., encoder 41) (see Fig. 1); a second speed detector which generates a second speed detection signal according to a rotation speed of the second drive shaft (i.e., encoder 42) (see Fig. 1). In view of the teaching of Kanke, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the encoders in order to further compensate for the mechanical instability that affects the torque measurements.
Regarding claim 2, Kanke teaches the estimating the mechanical characteristic includes estimating at least any of a transfer function of the shaft torque detection signal relative to the first input (i.e., the control error of the motor torque of the first motor by the first inverter is weighted by a weighting function and is subsequently added up with an output of a transfer function indicating a response characteristic of the first inverter, and is input into the nominal plant, as a torque of the first motor) (see Column 7, lines 60-65); a transfer function of the shaft 
Regarding claim 3, Kanke teaches that the measuring the response to the first excitation signal includes measuring a transfer function of the shaft torque detection signal relative to the first excitation signal; a transfer function of the first speed detection signal relative to the first excitation signal; a transfer function of the second speed detection signal relative to the first excitation signal; a transfer function of the first input relative to the first excitation signal; and a transfer function of the second input relative to the first excitation signal (see Column 7, lines 31, to Column 10, line 55).
Regarding claim 4, Kanke teaches that the measuring the response to the second excitation signal includes measuring a transfer function of the shaft torque detection signal relative to the second excitation signal; a transfer function of the first speed detection signal relative to the second excitation signal; a transfer function of the second speed detection signal relative to the second excitation signal; a transfer function of the first input relative to the second excitation signal; and a transfer function of the second input relative to the second excitation signal (see Column 7, lines 31, to Column 10, line 55).
Regarding claim 5, Kanke teaches estimating a control circuit characteristic of the control device using the responses to the first and second excitation signal (see Column 7, lines 31, to Column 10, line 55).
Regarding claim 6, Kanke teaches that the estimating the control circuit characteristic includes estimating at least any of a transfer function of the first input relative to the first speed detection signal; a transfer function of the first input relative to the second speed detection signal; a transfer function of the second input relative to the first speed detection signal; a transfer function of the second input relative to the first speed detection signal; and a transfer 
Regarding claim 7, Kanke teaches a mechanical characteristics estimation device for estimating mechanical characteristics of a test system that includes: 
a first electric motor (i.e., first motor 2a) (see Fig. 1) having a first drive shaft coupled coaxially with an input shaft (i.e., drive shaft S1) (see Fig. 1) of a test piece (i.e., workpiece W) (see Fig. 1), and causing the first drive shaft to rotate in response to a first input (i.e., first torque command) (see Fig. 1); 
a second electric motor (i.e., second motor 2b) (see Fig. 1) having a second drive shaft coupled coaxially with the first drive shaft (i.e., drive shaft S1) (see Fig. 1) and causing the second drive shaft to rotate in response to a second input (i.e., second torque command) (see Fig. 1); 
a shaft torque sensor which couples the input shaft and the first drive shaft and generates a shaft torque detection signal according to shaft torque (i.e., torque meter 6) (see Fig. 1); 
a first speed detector which generates a first speed detection signal according to a rotation speed of the first drive shaft (i.e., when inputting the torque of the first motor, the torque of the second motor, and the torque of the workpiece, the nominal plaint P outputs an angular velocity of the first motor, an angular velocity of the second motor, an angular velocity of the workpiece, torsion torque of the axis between the first and second motor, and a torsion torque of the axis between the second motor and the workpiece) (see Column 8, lines 32-43); 
a second speed detector which generates a second speed detection signal according to a rotation speed of the second drive shaft (i.e., when inputting the torque of the first motor, the torque of the second motor, and the torque of the workpiece, the nominal plaint P outputs an angular velocity of the first motor, an angular velocity of the second motor, an angular velocity of the workpiece, torsion torque of the axis between the first and second motor, and a torsion 
a control device which generates the first input and the second input based on the first speed detection signal and the second speed detection signal (i.e., resonance suppression circuit 5) (see Fig. 1), 
the mechanical characteristics estimation device comprising: 
a first measurement unit configured to measure a response to a first excitation signal when superimposing the first excitation signal on the first input, in a state in which the first electric motor and the second electric motor are controlled by the control device (i.e., the torque commands correspond to commands for the driving torques that should be generated in the two motors 2a and 2b configured in tandem, and are configured by superimposing an alternating-current component of a predetermined excitation frequency simulating a torque pulsation of an engine on a direct-current comment corresponding to a base torque) (see Column 7, lines 1-27); 
a second measurement unit configured to measure a response to a second excitation signal when superimposing the second excitation signal on the second input, in a state in which the first electric motor and the second electric motor are controlled by the control device (i.e., the torque commands correspond to commands for the driving torques that should be generated in the two motors 2a and 2b configured in tandem, and are configured by superimposing an alternating-current component of a predetermined excitation frequency simulating a torque pulsation of an engine on a direct-current comment corresponding to a base torque) (see Column 7, lines 1-27); and 
a mechanical characteristics estimation unit configured to estimate the mechanical characteristics using results measured by the first measurement means and the second measurement means (i.e., the driving torque is generated in the motors and the driving force is input into the input shaft of the workpiece, thereby evaluating durability performance, quality, 
Regarding the first and second speed detector, although Kanke as disclosed above may not directly or explicitly teach the first and second speed detectors, Kanke teaches calculating the angular velocity from the measured torque, where in the speed can be derived from the angular velocity (see Column 8, lines 32-43). However, Akiyama teaches a first speed detector which generates a first speed detection signal according to a rotation speed of the first drive shaft (i.e., encoder 41) (see Fig. 1); a second speed detector which generates a second speed detection signal according to a rotation speed of the second drive shaft (i.e., encoder 42) (see Fig. 1). In view of the teaching of Kanke, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the encoders in order to further compensate for the mechanical instability that affects the torque measurements.
Regarding claim 8, Kanke teaches the measuring the response to the first excitation signal includes measuring a transfer function of the shaft torque detection signal relative to the first excitation signal; a transfer function of the first speed detection signal relative to the first excitation signal; a transfer function of the second speed detection signal relative to the first excitation signal; a transfer function of the first input relative to the first excitation signal; and a transfer function of the second input relative to the first excitation signal (see Column 7, lines 31, to Column 10, line 55).
Regarding claim 9, Kanke teaches that the measuring the response to the second excitation signal includes measuring a transfer function of the shaft torque detection signal relative to the second excitation signal; a transfer function of the first speed detection signal relative to the second excitation signal; a transfer function of the second speed detection signal relative to the second excitation signal; a transfer function of the first input relative to the second 
Regarding claim 10, Kanke teaches estimating a control circuit characteristic of the control device using the responses to the first and second excitation signal (see Column 7, lines 31, to Column 10, line 55).
Regarding claim 11, Kanke teaches that the estimating the control circuit characteristic includes estimating at least any of a transfer function of the first input relative to the first speed detection signal; a transfer function of the first input relative to the second speed detection signal; a transfer function of the second input relative to the first speed detection signal; a transfer function of the second input relative to the first speed detection signal; and a transfer function of the second input relative to the second speed detection signal (see Column 7, lines 31, to Column 10, line 55).
Regarding claim 12, Kanke teaches that the measuring the response to the second excitation signal includes measuring a transfer function of the shaft torque detection signal relative to the second excitation signal; a transfer function of the first speed detection signal relative to the second excitation signal; a transfer function of the second speed detection signal relative to the second excitation signal; a transfer function of the first input relative to the second excitation signal; and a transfer function of the second input relative to the second excitation signal (see Column 7, lines 31, to Column 10, line 55).
Regarding claim 13, Kanke teaches estimating a control circuit characteristic of the control device using the responses to the first and second excitation signal (see Column 7, lines 31, to Column 10, line 55).
Regarding claim 14, Kanke teaches that the estimating the control circuit characteristic includes estimating at least any of a transfer function of the first input relative to the first speed detection signal; a transfer function of the first input relative to the second speed detection signal; a transfer function of the second input relative to the first speed detection signal; a 
Regarding claim 15, Kanke teaches that estimating a control circuit characteristic of the control device using the responses to the first and second excitation signal (see Column 7, lines 31, to Column 10, line 55).
Regarding claim 16, Kanke teaches that the estimating the control circuit characteristic includes estimating at least any of a transfer function of the first input relative to the first speed detection signal; a transfer function of the first input relative to the second speed detection signal; a transfer function of the second input relative to the first speed detection signal; a transfer function of the second input relative to the first speed detection signal; and a transfer function of the second input relative to the second speed detection signal (see Column 7, lines 31, to Column 10, line 55).
Regarding claim 17, Kanke teaches that the measuring the response to the second excitation signal includes measuring a transfer function of the shaft torque detection signal relative to the second excitation signal; a transfer function of the first speed detection signal relative to the second excitation signal; a transfer function of the second speed detection signal relative to the second excitation signal; a transfer function of the first input relative to the second excitation signal; and a transfer function of the second input relative to the second excitation signal (see Column 7, lines 31, to Column 10, line 55).
Regarding claim 18, Kanke teaches estimating a control circuit characteristic of the control device using the responses to the first and second excitation signal (see Column 7, lines 31, to Column 10, line 55).
Regarding claim 19, Kanke teaches that the estimating the control circuit characteristic includes estimating at least any of a transfer function of the first input relative to the first speed detection signal; a transfer function of the first input relative to the second speed detection 
Regarding claim 20, Kanke teaches estimating a control circuit characteristic of the control device using the responses to the first and second excitation signal (see Column 7, lines 31, to Column 10, line 55).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/Tran M. Tran/Examiner, Art Unit 2855